Luke, J.
The defendants were convicted of maintaining a lewd house. One of the special grounds of the motion for a new trial complains of the following charge of the court: “ It is not necessary that the State should show any particular act of fornication or adultery to have been committed, if the evidence, either directly or indirectly or circumstantially, is such as to satisfy the jury that the house was kept and maintained as a lewd house.” This ground does not show reversible error. See Fitzgerald v. State, 10 Ga. App. 71, 76 (5) (72 S. E. 541). The other assignments of error are likewise without merit; and, there being evidence to support the verdict of guilty, which has the approval of the trial judge, this court will not interfere with the judgment overruling the motion for new trial.

Judgment affirmed.


Broyles, O. J., and Bloodworth, J., ooneur. ■